Per Curiam.  Appellant, Johnny Ray Hawthorne, by and through his attorney, has filed a motion for a rule on the clerk. We treat this motion as a motion for belated appeal. His attorney, John F. Stroud, III, admits in his motion that the filing of the notice of appeal was premature due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for belated appeal is therefore granted.  Appellant has also filed a pro se motion for appointment of counsel and rule on the clerk. Because we are granting his attorney’s motion for belated appeal, we find that appellant has not been prejudiced by this delay. We accordingly deny this motion for appointment of counsel and rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct.